DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 3/09/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kowalczyk 2016/0077296US in view of the US Patent Application Publication to Solheid 2006/0093302US.


In terms of Claim 1 Kowalczyk teaches a fiber optic splitter terminal (Figures 1-14) comprising: a terminal enclosure (Figures 4 and 14: 20) forming an interior compartment (Figure 4: within 20) having a first sub-compartment (Figure 4: 42) and a second sub-compartment (Figure 4: 52); at least one fiber optic adapter panel (Figure 4: 50) disposed in the terminal enclosure (Figure 4: 50 is inside 20) having a first side (Side of 50 facing 42) facing the first sub-compartment and a second side (Side of 50 facing 52) facing the second sub-compartment, the at least one fiber optic adapter panel (50) comprising: a hardened first fiber optic adapter (56 is harden because it is capable of holding its shape to accommodate a connector [0041]) disposed in the at least one fiber optic adapter panel (Figure 8: 56 is held by slots of 58 within 50), the hardened first fiber optic adapter (Figure 4: 56) configured to connect to a distribution cable (Figure 14: 56 is coupled to 156 and 160 on the right side as annotated below) on the second side of the fiber optic adapter panel (See Figure 14: 56 coupling 156 to 160 below); and a plurality of second fiber optic adapters (56) disposed in the at least one fiber optic adapter panel (Figures 4 and 14: 56 on 50), each of the plurality of second fiber optic adapters configured to connect to a respective subscriber cable (See Figure 14: 56 on left side coupled to subscriber line 152) on the second side of the at least one fiber optic adapter panel (See Figure 14 below); and a splitter module (Figure 14: 148) disposed at least partially in the first sub-compartment (Figure 14: 148 is located on compartment of 42), the splitter module (148) comprising: a splitter enclosure (housing of 148); a splitter (148) disposed in the splitter enclosure, the splitter comprising: an input leg (146 is an input to the splitter 148; [0041]) comprising a first optical fiber (fiber lines 146; [0041]) having a hardened first fiber optic cable (Figure 14: 146) configured to connect to the 

    PNG
    media_image1.png
    753
    636
    media_image1.png
    Greyscale


Solheid does teach wherein a splitter coupling cable contains a connectorized end ([0027]). 
It would have been obvious to one of ordinary skill in the art at the current filing of the application to apply the teachings of using a connectorized output fiber line of Solheid in a splitter of Kowalczyk in order to allow the fiber cable line to be easily replace and reconfigured within different ports. Having a connector allows the installer to easily replace the fiber cable or to create a different routing connection while still maintaining high quality optical coupling.
In regards to claim 2, Kowalczyk / Solheid teaches the cable of claim 1, Kowalczyk teaches wherein the first sub-compartment (Figure 4: 42) comprises a sub-enclosure door (Figure 5: 66).
In regards to claims 3 and 7, Kowalczyk / Solheid teaches the cable of claim 2, Kowalczyk teaches wherein the sub-enclosure door (Figure 5: 66) is Page 2 of 6Application No.: 16/291,424 configured to engage the splitter module (Figure 5: lid 66 is engaged with hole Figure 7: 128; wherein the mounting structures 125 and 70 are used to hold the splitter tray 148 [0036]; [0031] discloses that mounting tray 70 is used to hold optical splitters, hence the mounting structures of 125 and 70 allow the lid 66 to engage with the splitter 148) when the sub-enclosure door is in a closed position (Figure 5: 66 is only attached to Figure 7: 128 when the lid 66 is in closed position).
In regards to claim 4, Kowalczyk / Solheid teaches the cable of claim 3, wherein Kowalczyk teaches the sub-enclosure door (66) isolates the first sub-compartment 
In regards to claim 5, Kowalczyk / Solheid teaches the cable of claim 4, Kowalczyk teaches wherein the input leg (146) of the splitter module (148) and the plurality of output legs (150) of the splitter module (148) are protected when the sub- enclosure door is in the closed position (See Figures 5 and 7).
In regards to claim 6, Kowalczyk / Solheid teaches the cable of claim 2, Kowalczyk teaches wherein the sub-enclosure door (Figure 5: 66) aligns with the at least one fiber optic adapter panel (Figure 5: 66 and 50).
In terms of Claims 9 and 10, Kowalczyk teaches A fiber optic splitter terminal (Figures 1-14), comprising: a terminal enclosure (Figure 4: 20) forming an interior compartment (inside portion of 20) having a first sub-compartment (Figure 4: 42) and a second sub-compartment (Figure 4: 52); at least one fiber optic adapter panel (Figures 4 and 5: 50) disposed in the terminal enclosure (50 is inside 20) having a first side facing the first sub-compartment (See annotated Figure 14 above) and a second side facing the second sub-compartment (See annotated Figure 14 above), the at least one fiber optic adapter panel (Figure 4: 50) comprising: at least one first fiber optic adapter (56) disposed in the at least one fiber optic adapter panel (56 on 50 as shown in Figures 4, 5, and 14), the at least one first fiber optic adapter (56) configured to connect to a distribution cable (Figure 14: 56 is coupled to cable 160 on the right side) on the second side of the at least one fiber optic adapter panel (See Figure 14 above); and Page 3 of 6Application No.: 16/291,424 a plurality of second fiber optic adapters (Figure 14: 56 on left side) disposed in the at least one 
Kowalczyk does not teach wherein the location of the splitter is partially in the first sub-compartment and the second sub compartment.
However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the location of the splitter must be moved from being completely inside 42 to being partially inside 42 and 52. The modification can be made to rearrange the splitter 148 to elevated above the connector panel 50 so that it lies across both regions of 42 and 52. The benefits of this modification include reducing 
Kowalczyk does not teach wherein the input leg of the splitter is a fiber optic having a connector.
Solheid does teach wherein a splitter output cable contains a connectorized end ([0027]). 
It would have been obvious to one of ordinary skill in the art at the current filing of the application to apply the teachings of using a connectorized output fiber line of Solheid in a splitter of Kowalczyk in order to allow the fiber cable line to be easily replace and reconfigured within different ports. Having a connector allows the installer to easily replace the fiber cable or to create a different routing connection while still maintaining high quality optical coupling.
In regards to claim 11, Kowalczyk / Solheid teaches the cable of claim 9, Kowalczyk teaches wherein the first sub-compartment (Figure 4: 42) comprises a sub-enclosure door (Figure 5: 66).
In regards to claims 12 and 15, Kowalczyk / Solheid teaches the cable of claim 11, Kowalczyk teaches wherein the sub-enclosure door (Figure 5: 66) is Page 2 of 6Application No.: 16/291,424 configured to engage the splitter module (Figure 5: lid 66 is engaged with hole Figure 7: 128; wherein 
In regards to claim 13, Kowalczyk / Solheid teaches the cable of claim 12, wherein Kowalczyk teaches the sub-enclosure door (66) isolates the first sub-compartment when the sub-enclosure door is in the closed position (when the lid 66 is covering 42 as shown in Figures 5 and 7, the compartment portion of 42 is isolated from the rest of enclosure 20).
In regards to claim 14, Kowalczyk / Solheid teaches the cable of claim 12, Kowalczyk teaches wherein the input leg (146) of the splitter module (148) and the plurality of output legs (150) of the splitter module (148) are protected when the sub- enclosure door (66) is in the closed position (See Figures 5 and 7).
In regards to claim 6, Kowalczyk / Solheid teaches the cable of claim 2, Kowalczyk teaches wherein the sub-enclosure door (Figure 5: 66) aligns with the at least one fiber optic adapter panel (Figure 5: 66 and 50).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalczyk / Solheid as applied to claim 1 above, and further in view of US Patent Application Publication to Pimentel 2013/0243386US.
In regards to claim 8, Kowalczyk / Solheid teach the device of claim 1. Kowalczyk / Solheid do not teach wherein the least one fiber optic adapter panel comprises a first fiber optic adapter panel and a second fiber optic adapter panel.

It would have been obvious to one of ordinary skill in the art at the time of the current filing to modify the adapter panel of 50 of Kowalczyk to be splitted up into two individual panel in order to allow greater coupling flexibility with other enclosure and pathing routes. Further, the acting of splitting up different cable lines will allow the fiber lines to be divided into groups which allows for easier tracking of the fiber line when repairs are being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/UYEN CHAU N LE/           Supervisory Patent Examiner, Art Unit 2874